DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig.s 3/4, illustrate [11], as noted in the specification, Para [0043], Ln 5, as a pair of flat, opposing surfaces, clearly not steps, as understood in common English usage as a transition surface between two distinct elevations or levels.  No modifying definition is provided in the Instant Application, describing the term “steps” in an alternate form. 
Therefore, 
the “steps” as claimed in Claim 1, Ln 20 and Claim 4, Ln 16 must be shown or the feature(s) canceled from the claim(s); 
the limitation “the holder is movable towards the second side in the pressing direction” is not illustrated in the drawings.  Fig 4/5 illustrates the two extreme positions of the holder during the pressing operation.  The holder is clearly illustrated to move in the direction away from the workpiece, that is to say both the first and second sides. 
No new matter should be entered. 

Specification
The disclosure is objected to because of the following informalities: 
Para [0013], Ln 5, “the punch is pushed into between the steps of the die” is not standard English and therefore cannot be understood. 
Para [0038], Ln 3-4, “in a case where it is assumed that no opening 17 is not formed on a fourth mold surface 13a of the die 10” contains a double negative statement, and the meaning of the statement is therefore unclear. 
Appropriate correction is required.
Claim Objections
Claims 1, 4 are objected to because of the following informalities: 
Regarding Claims 1 (Ln 24), 4 (Ln 20), the limitation “the opening being formed in a part, of the fourth mold surface”.  Examiner suggests “the opening being formed in a part of the fourth mold surface”. 
Regarding Claim 1, Ln 30, the limitation “biasing force”.  Examiner suggests “a biasing force”. 
Regarding Claim 4: 
Ln 24, the limitation “that corresponds to the curved projection portion is sandwiched between the fifth mold surface and the curved projection portion mold surface”.  Examiner suggests “that corresponds to the curved projection portion, is sandwiched between the fifth mold surface and the curved projection portion mold surface”; 
Ln 25, the limitation “biasing force”.  Examiner suggests “a biasing force”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1: 
Ln 1, the limitation “a hat-shaped section component” is indefinite for failing to particularly point out and distinctly claim whether the limitation is positively recited or not; 
Ln 3, the limitation “a flat-shaped workpiece” is indefinite for failing to particularly point out and distinctly claim whether the limitation is positively recited or not; 
Ln 5-6, the limitation “to-become-top-plate portion… is pressed by a punch so that the hat-shaped section component having a vertical wall between the top plate and the flange is molded” is indefinite for claiming a method step in an apparatus claim.  See MPEP 2173.05 (p)(II); 
Ln 5-6, the limitation “to-become-top-plate portion… is pressed by a punch so that the hat-shaped section component having a vertical wall between the top plate and the flange is molded” is indefinite for failing to particularly point out and distinctly claim whether the limitation is positively recited or not; 
Ln 6, the limitation “vertical wall” is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction “vertical” whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference; 
Ln 6-8, the limitation “the curved projection portion curved in a longitudinal direction so as to project toward a first side in a pressing direction is formed in the hat-
Ln 6-8, the limitation “the curved projection portion curved in a longitudinal direction so as to project toward a first side in a pressing direction is formed in the hat-shaped section component” is indefinite for failing to particularly point out and distinctly claim whether the limitation is positively recited or not; 
Ln 7-8, 10, 12-13, 20 and 29, the limitation “a first side” is indefinite for failing to particularly point out and distinctly claim the element the “first side” refers to in the claims; 
Ln 15-16, the limitation “second mold surfaces being provided on both outer sides of the first mold surface” is indefinite for failing to particularly point out and distinctly claim how two distinct elements, the punch and the holder, may have the same element in common, namely the first mold surface; 
Ln 18, 21-22, 23, 27, 30 and 32, the limitation “a second side” is indefinite for failing to particularly point out and distinctly claim the element the “second side” refers to in the claims;
Ln 28-29, the limitation “relatively movable” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim; 
Ln 29, the limitation “so as to be pushed into the opening” is indefinite for claiming a method step in an apparatus claim.  See MPEP 2173.05 (p)(II); 
Regarding Claim 2: 
Ln 2, the limitation “a first side” is indefinite for failing to particularly point out and distinctly claim the element the “first side” refers to in the claims; 

Ln 3, the limitation “biasing force” is indefinite for failing to particularly point out and distinctly claim whether this biasing force is the same as the previously recited biasing force, in Claim 1, Ln 30, or another biasing force; 
Ln 6, the limitation “the vertical wall is molded” refers to the product formed by the use of the apparatus and therefore is indefinite because it is not clear what Applicant is relying on in apparatus Claim 1 for patentability; 
Ln 6, the limitation “vertical wall” is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction “vertical” whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference; 
Ln 6, the limitation “distancing” is indefinite for failing to particularly point out and distinctly claim the element the “distancing” refers to in the claims.  Since no definition is provided in the Instant Application, Examiner has interpreted the limitation to mean the apparatus is capable of forming a vertical wall in a workpiece by pressing material in the workpiece away from the material to be formed into a flange, during the pressing operation; 
Ln 7, the limitation “the pad and the punch pressing the to-become-top-plate portion” is indefinite for claiming a method step in an apparatus claim.  See MPEP 2173.05 (p)(II). 
Regarding Claim 3, Ln 1-2, the limitation “the workpiece is made of high tensile steel” is indefinite because the metes and bounds of the claim are unclear because it is not clear what Applicant is relying on in apparatus Claim 1 for patentability. 
Regarding Claim 4: 
Ln 3, the limitation “a first side” is indefinite for failing to particularly point out and distinctly claim the element the “first side” refers to in the claims; 
Ln 11-12, the limitation “second mold surfaces being provided on both outer sides of the first mold surface” is indefinite for failing to particularly point out and distinctly claim how two distinct elements, the punch and the holder, may have the same element in common, namely the first mold surface; 
Ln 14, the limitation “a second side” is indefinite for failing to particularly point out and distinctly claim the element the “second side” refers to in the claims; 
Ln 24, the limitation “relatively movable” is indefinite for failing to particularly point out and distinctly claim the metes and bounds of the claim. 
Ln 25, the limitation “so as to be pushed into the opening” is indefinite for failing to particularly point out and distinctly claim whether the limitation is positively recited or not; 
Ln 29, the limitation “vertical wall” is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction “vertical” whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference; 
Ln 29-36, the limitation “a molding step…in the pressing direction” is indefinite for failing to particularly point out and distinctly claim whether the limitations are positively recited or not.  Examiner notes the limitation appears to be written as a preamble to the claim, since the essential claimed subject matter appears to be claimed in the adjacent “wherein” clause.  Examiner further notes the limitations “is sandwiched “ and “is pressed” are not positively recited method steps.  Therefore, the recitation of the limitations of Ln 29-36 have been interpreted as a preamble and not positively recited limitations; 
Ln 29, the limitation “a vertical wall” is indefinite for claiming a product in an apparatus claim; 
Ln 30, the limitation “a top plate” is indefinite for claiming a product in an apparatus claim; 
Ln 30, the limitation “a flange” is indefinite for claiming a product in an apparatus claim. 
Regarding Claim 5: 
Ln 3-6, the limitation “configured such that…is prepared” is indefinite for failing to claim whether or not “such that the holder is movable” is a positively recited step or not; 
Ln 4, the limitation “a first side” is indefinite for failing to particularly point out and distinctly claim the element the “first side” refers to in the claims; 
Ln 4, the limitation “biasing force” is indefinite for failing to particularly point out and distinctly claim whether this biasing force is the same as the previously recited biasing force, in Claim 4, Ln 25, or another biasing force; 
Ln 4, the limitation “biasing force” is indefinite for failing to particularly point out and distinctly claim whether this biasing force is a step or not; 
Ln 4, the limitation “a second side” is indefinite for failing to particularly point out and distinctly claim the element the “second side” refers to in the claims;
Ln 4, the limitation “prepared” is indefinite for failing to claim the metes and bounds of the limitation; 
Ln 7, the limitation “vertical wall” is indefinite for failing to particularly point out and distinctly claim the frame of reference for the direction “vertical” whether the orientation of the apparatus, the workpiece, the pressing direction or some other frame of reference; 
Ln 8, the limitation “distancing” is indefinite for failing to particularly point out and distinctly claim the element the “distancing” refers to in the claims.  Since no definition is provided in the Instant Application, Examiner has interpreted the limitation to mean the apparatus is capable of forming a vertical wall in a workpiece by pressing material in the workpiece away from the material to be formed into a flange, during the pressing operation. 
Regarding Claim 6, Ln 1-2, the limitation “the workpiece is made of high tensile steel” is indefinite because the metes and bounds of the claim are unclear because it is not clear what Applicant is relying on in apparatus Claim 4 for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Aso, et alia (US 2018/0264534), hereinafter Aso. 
Regarding Claim 1, Aso discloses a manufacturing apparatus (Para [0127], Ln 1-5) for manufacturing a hat-shaped section component including a curved projection portion (as illustrated in at least Fig 5). 
Aso discloses further discloses a punch (504) (Para [0127], Ln 16; as illustrated in at least Fig 6a), having a first mold surface, the first mold surface including a curved projection portion mold surface, which curves in a longitudinal direction (as illustrated in at least Fig 5), 
a holder (505) (Para [0127], Ln 16; as illustrated in at least Fig 6a), having a pair of second mold surfaces, the second mold surfaces being capable of fitting outside of the punch outer sides, in a width direction (as illustrated in at least Fig 6c), 
a die (502) (Para [0127], Ln 14; as illustrated in at least Fig 6a), having a pair of third mold surfaces (601b) & (601c) (as illustrated in at least Fig 6b) and a fourth mold surface (601a) (as illustrated in at least Fig 6b), the fourth mold surface having an opening, the opening in part being capable of corresponding to the curved projection portion mold surface (Para [0129], Ln 4-7), 
a pad (503) (Para [0127], Ln 15; as illustrated in at least Fig 6a), having a fifth mold surface (coincident with workpiece surface 501c) (as illustrated in at least Fig 6d), capable of facing the curved projection portion mold surface (as illustrated in at least Fig 5), the pad being configured to be relatively movable (as illustrated in Fig.s 6a-6d) so as to be pushed into the opening against biasing force (509) (Para [0130], Ln 2-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force), so that the fifth mold surface is capable of being flush with the fourth mold surface (Examiner notes the pad is illustrated to be movable, as shown in Fig.s 6a-6d, and therefore the fifth mold surface has been interpreted as being capable of being flush with the fourth mold surface), and capable of facing the curved projection portion mold surface (as illustrated in at least Fig 5-6d).
Examiner notes Claims 1-3 appear to be written such that the manufacturing apparatus has been described as an “apparatus–by–process”, which is not consistent with US patent practice.  See MPEP 2114 (II).  Claims 1-3 are therefore interpreted as apparatus claims having the limitations of a punch, holder, die and pad, with the structural limitations therein claimed. 
Examiner notes the limitation “a vertical wall” has been interpreted to mean a surface of the workpiece formed during the pressing operation in the direction of the pressing operation. 
Examiner notes the limitation “a first side” has been interpreted to mean the face of the workpiece in the direction in which the punch moves during the pressing operation, consistent with the specification, Para [0036], Ln 3-4. 
Examiner notes the limitation “a second side” has been interpreted to mean the face of the workpiece in the direction opposite to that in which the punch moves during the pressing operation, consistent with the specification, Para [0043], Ln 2-3. 
Examiner notes the limitation “a/the pressing direction” has been interpreted as meaning the direction in which the punch and die are intended to be moved toward one another during the pressing operation. 
Examiner notes the limitation “the fourth mold surface being provided between the third mold surfaces via steps” has been interpreted to mean the fourth mold surface is not coplanar with the third mold surfaces, consistent with at least Fig 3. 
Regarding Claim 2, Aso discloses all aspects of the claimed invention, as stated above.  Aso further discloses the holder is provided around the punch (as illustrated in at least Fig 6a), such that the holder is movable toward the second side in the pressing direction (as illustrated in at least Fig 6b-6c) against biasing force toward the first side in the pressing direction (Para [0132], Ln 1-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force) from a state where the second mold surfaces are generally flush with the first mold surface (as illustrated in at least Fig 6b), and the apparatus is capable of pressing a workpiece into a hat shaped section (Para [0127], Ln 3-6).
Regarding Claim 3, Aso discloses all aspects of the claimed invention, as stated above.  Aso further discloses the workpiece is made of high strength steel (Para [0118], Ln 1-4).  Examiner notes that steel having a tensile strength in excess of 420MPa has been interpreted as high strength steel. 
Regarding Claim 4, Aso discloses a method for manufacturing a hat-shaped section component (Para [0001], Ln 1-3) including a curved projection portion (as illustrated in at least Fig 5).
Aso further discloses a punch (504) (Para [0127], Ln 16; as illustrated in at least Fig 6a), having a first mold surface, the first mold surface including a curved projection portion mold surface, which curves in a longitudinal direction (as illustrated in at least Fig 5), 
a holder (505) (Para [0127], Ln 16; as illustrated in at least Fig 6a), having a pair of second mold surfaces, the second mold surfaces being capable of fitting outside of the punch outer sides, in a width direction (as illustrated in at least Fig 6c), 
a die (502) (Para [0127], Ln 14; as illustrated in at least Fig 6a), having a pair of third mold surfaces (601b) & (601c) (as illustrated in at least Fig 6b) and a fourth mold surface (601a) (as illustrated in at least Fig 6b), the fourth mold surface having an opening, the opening in part being capable of corresponding to the curved projection portion mold surface (Para [0129], Ln 4-7), 
a pad (503) (Para [0127], Ln 15; as illustrated in at least Fig 6a), having a fifth mold surface (coincident with workpiece surface 501c) (as illustrated in at least Fig 6d), capable of facing the curved projection portion mold surface (as illustrated in at least Fig 5), the pad being configured to be relatively movable (as illustrated in Fig.s 6a-6d) so as to be pushed into the opening against biasing force (509) (Para [0130], Ln 2-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force), so that the fifth mold surface is capable of being flush with the fourth mold surface (Examiner notes the pad is illustrated to be movable, as shown in Fig.s 6a-6d, and therefore the fifth mold surface has been interpreted as being capable of being flush with the fourth mold surface), and capable of facing the curved projection portion mold surface (as illustrated in at least Fig 5-6d).
Aso further discloses a molding step of molding the hat-shaped section component having a vertical wall between a top plate and a flange and forming the curved projection portion in the hat-shaped section component (as illustrated in at least Fig 5) such that, in a state where a to-become-flange portion as a part to become the flange after molding in the workpiece is sandwiched between a corresponding one of the second mold surfaces and a corresponding one of the third mold surfaces (as illustrated in Fig 6b), a to-become-top-plate portion as a part to become the top plate after molding in the workpiece is pressed by the first mold surface toward the first side in the pressing direction (as illustrated in Fig 6b). 
Aso further discloses wherein, in the molding step, the to-become-top-plate portion is pressed by the first mold surface while a part, in the to-become-top-plate portion, that corresponds to the curved projection portion is sandwiched between the fifth mold surface and the curved projection portion mold surface (as illustrated in Fig.s 6a-6d). 
Examiner notes the limitation “a first side” has been interpreted to mean the face of the workpiece in the direction in which the punch moves during the pressing operation, consistent with the specification, Para [0036], Ln 3-4. 
Examiner notes the limitation “a second side” has been interpreted to mean the face of the workpiece in the direction opposite to that in which the punch moves during the pressing operation, consistent with the specification, Para [0043], Ln 2-3. 
Examiner notes the limitation “a/the pressing direction” has been interpreted as meaning the direction in which the punch and die are intended to be moved toward one another during the pressing operation. 
Examiner notes the limitation “the fourth mold surface being provided between the third mold surfaces via steps” has been interpreted to mean the fourth mold surface is not coplanar with the third mold surfaces, consistent with at least Fig 3. 
Examiner notes the limitation “a vertical wall” has been interpreted to mean a surface of the workpiece formed during the pressing operation in the direction of the pressing operation. 
Regarding Claim 5, 
Aso discloses all aspects of the claimed invention, as stated above.  Aso further discloses the holder is provided around the punch (as illustrated in at least Fig 6a), such that the holder is movable toward the second side in the pressing direction (as illustrated in at least Fig 6b-6c) against biasing force toward the first side in the pressing direction (Para [0132], Ln 1-4; Examiner notes that the disclosure of a gas cushion, spring or the like has been interpreted as a biasing force) from a state where the second mold surfaces are generally flush with the first mold surface (as illustrated in at least Fig 6b), and the apparatus is capable of pressing a workpiece into a hat shaped section (Para [0127], Ln 3-6).
Aso further discloses in the molding step, the vertical wall is molded between the top plate and the flange by distancing, in the pressing direction (as illustrated in at least Fig.s 6a-6d), the pad and the punch pressing the to-become-top-plate portion with the to-become-top-plate portion being sandwiched between the pad and the punch from the die and the holder pressing the to-become-flange portion with the to-become-flange portion being sandwiched between the die and the holder (as illustrated in at least Fig.s 6a-6d).
Examiner notes the limitation “is prepared” has been interpreted to mean the first and second mold surfaces are generally flush at the start of the pressing operation. 
Regarding Claim 6, Aso discloses all aspects of the claimed invention, as stated above.  Aso further discloses the workpiece is made of high strength steel (Para [0118], Ln 1-4).  Examiner notes that steel having a tensile strength in excess of 420MPa has been interpreted as high strength steel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda, et alia (US 8,429,946), hereinafter Maeda.  Maeda teaches press die having a pad with a biasing force. 
Iwashita, et alia (US 2008/0066515), hereinafter Iwashita.  Iwashita teaches a press die having a pad with a biasing force. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725